Citation Nr: 0936711	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-36 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
arthrotomy of the right knee joint, post right total knee 
arthroplasty, currently assigned a 30 percent disability 
evaluation.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to May 
1972.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the benefits sought 
on appeal.  The Veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review.  

The Veteran provided testimony at an August 2009 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing testimony is 
in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To obtain the Veteran's records from the 
Social Security Administration (SSA) and to secure additional 
treatment records.

At the Veteran's August 2009 Board hearing, he testified that 
he had been receiving disability benefits from the Social 
Security Administration (SSA) since approximately November 
2004.  The SSA decision to grant such benefits as well as the 
records upon which that decision was based have not been 
obtained and associated with the claims file.  Where there 
has been a determination that the veteran is entitled to SSA 
benefits, the records concerning that decision are often 
needed by the VA for evaluation of pending claims and must be 
obtained. See Quartuccio v. Principi, 16 Vet. App. 183, 188 
(2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker 
v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  Accordingly, the 
RO should contact SSA and obtain and associate with the 
claims file the decision to grant benefits and copies of the 
medical records upon which any decision was based.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2).

In addition, the Veteran indicated at the August 2009 hearing 
that he is receiving ongoing VA treatment for his service-
connected right knee disability.  The Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, 
as this case is already being remanded for further 
development, the RO should take this opportunity to obtain 
and associate with the claims file any outstanding VA medical 
records. See 38 U.S.C.A. § 5103A(a)-(c) (West 2002); 38 
C.F.R. § 3.159(c) (2008).  

Lastly, the Board notes that the Veteran and his 
representative indicated at the August 2009 hearing before 
the Board that they were submitting lay statements as well as 
a waiver of the RO's initial consideration of that evidence.  
However, to date, such evidence has not been received.  As 
this case is being remanded, the Veteran should be provided 
the opportunity to submit the lay statements.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
Veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for his service-
connected right knee disorder.  After 
acquiring this information and obtaining 
any necessary authorization, the RO 
should obtain and associate these 
records with the claims file.  A 
specific request should be made for VA 
medical records dated from November 2008 
to the present from the VA Medical 
Center in Little Rock, Arkansas, and the 
VA Medical Center in Fayetteville, 
Arkansas.

2.  The RO should provide the Veteran an 
opportunity to submit the lay statements 
that he and his representative discussed 
at the August 2009 hearing before the 
Board.

3.  The RO should obtain and associate 
with the claims file the Social Security 
Administration (SSA) decision to award 
benefits to the Veteran and the records 
upon which that decision was based.  If 
the search for such records has negative 
results, the claims file must be 
properly documented as to the 
unavailability of those records.

4.  After completing the above action, 
the RO should conduct any other 
development as may be indicated by a 
response received as a consequence of 
the action taken in the preceding 
paragraph.  Further action may include 
affording the Veteran a VA examination.

5.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



